Title: To Alexander Hamilton from John Jay, 25 August 1800
From: Jay, John
To: Hamilton, Alexander



Albany 25 Augt. 1800 Monday
Dr Sir

I was this moment favd. with yours of the 19th Instant; requesting Copies of the Instruction, and of the Letter mentioned in it. I shall without Delay look for these papers. I presume that I have preserved them, but am not certain. When I removed from my House in the Broadway to the Govt. House, all such of my papers as were not in use, or which did not respect Property, were packed up with little order—nor have they been since separated or arranged, nor indeed unpacked.
As to the Letter—all the papers respecting the Mission to G. Britain, were kept together, until I removed to this place, when they were packed up also, with many others not in use and so they still remain. That I have preserved the Letter is probable but not certain; for I usually destroy those private Letters which either ought not, or which do not appear of sufficient Importance, to be kept. My Recollection of its Contents is imperfect, but corresponds with the general Idea You give of it. As to the use I made of it, that was communicated to you in Confidence, and conseq⟨uently⟩ cannot be given to the public. If I find it, as I hope may be the Case, you shall certainly have a Copy of it.
Yours sincerely

John Jay
Majr Gen. Hamilton
